         Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 1 of 33



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 THE CHARITABLE DONOR
 ADVISED FUND, L.P., and CLO
 HOLDCO, LTD.,
                                                           1:20-cv-1036
                                                CASE NO.: ___________________
                Plaintiffs,

        v.                                      PLAINTIFFS’ ORIGINAL COMPLAINT
                                                AND JURY DEMAND
 U.S. BANK NATIONAL
 ASSOCIATION, MOODY’S
 INVESTORS SERVICE, INC., ACIS
 CAPITAL MANAGEMENT, L.P., AND
 BRIGADE CAPITAL MANAGEMENT,
 LP, AND JOSHUA N. TERRY

                Defendants.



TO THE HONORABLE COURT:

       Plaintiffs The Charitable Donor Advised Fund, L.P., a charitable partnership whose

charitable non-profit beneficiaries include the Dallas Foundation, the Greater Kansas City

Community Foundation, the Santa Barbara Foundation and the North Texas Community

Foundation, and CLO HoldCo, Ltd. (collectively, “Plaintiffs” or “The Charitable DAF”), by and

through their attorneys of record, file this Original Complaint against Defendants U.S. Bank

National Association (“U.S. Bank”), Moody’s Investors Service, Inc. (“Moody’s”), ACIS Capital

Management, L.P. (“ACM” or “Acis”), and Brigade Capital Management, LP (“Brigade”), and

Joshua N. Terry (“Terry”), and in support thereof, respectfully states and alleges as follows:

                                       NATURE OF LAWSUIT

        The Charitable DAF files this lawsuit to enforce and protect its rights as an investor in

certain collateralized loan obligations, or CLOs, that for at least ten months have been, and


PLAINTIFFS’ ORIGINAL COMPLAINT                                                           PAGE 1
           Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 2 of 33



continue to be, grossly and willfully mismanaged by their investment advisers: ACM, an entity

owned and managed by Mr. Terry, and Brigade, whose CLO business is managed by Jared

Worman. 1 Together, ACM and Brigade as Portfolio Manager, have severely mismanaged the Acis

CLOs to the tune of several millions of dollars in actual losses, several million dollars in expected

losses and exorbitant incurred expenses far in excess of anything seen elsewhere in the $600 billion

CLO market. U.S. Bank, which serves as Trustee of the Acis CLOs, has impermissibly enabled

this gross mismanagement, and in the process has severely violated The Charitable DAF’s rights.

The Charitable DAF is both the Holder of Secured Notes issued under certain ACIS Indentures,

and an indirect Holder of equity interests under those same Indentures. In this capacity, The

Charitable DAF possesses beneficial interests in the portfolio of collateral underlying the Acis

CLOs and which the Portfolio Manager, enabled by U.S. Bank and Moody’s, has willfully and

self-servingly mismanaged and failed to protect.

        Each of the Portfolio Manager’s and U.S. Bank’s wrongful and negligent conduct has

severely compromised the value of The Charitable DAF’s Secured Notes, decimated the credit

profile of the Acis CLOs in their entirety, and caused The Charitable DAF to incur other extensive

direct damages. This clear mismanagement has resulted in unprecedented losses not explained by

market conditions, the extent of which is crystal clear: the equity tranches in the Acis CLOs at

issue have lost material value (all fair market value at specified dates):




1
 Such CLOs, are referred to herein as the “Acis CLOs”, of which ACM is the portfolio manager and to which
Brigade provides sub-servicing and shared services. Together, ACM and Brigade are referred to herein as the
“Portfolio Manager.”

PLAINTIFFS’ ORIGINAL COMPLAINT                                                                         PAGE 2
           Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 3 of 33



 Acis CLO                   August 1, 2018           February 20, 2019 October 31, 2019

 Acis CLO 2014-5            $36m                     $18.1m                 $11.2m

 Acis CLO 2015-6            $38.3m                   $19m                   $12m

 Total                      $74.3m                   $37.1m                 $23.2m


         To protect its rights, The Charitable DAF seeks four things through this lawsuit.

         First, it seeks to recover the losses it sustained in connection with U.S. Bank’s negligence

and breach of its extra-contractual duties to The Charitable DAF, including the duties to perform

all basic, non-discretionary, ministerial tasks with due care, and to avoid conflicts of interest.

         Second, it seeks judicial intervention to protect its interests before U.S. Bank commits or

facilitates any further wrongful conduct. The Charitable DAF cannot allow U.S. Bank to continue

to shirk its duties as Indenture Trustee.

         Third, it seeks to recover the losses it sustained from the willful misconduct of the Portfolio

Manager and its sub-adviser, whose gross negligence has decimated the value of The Charitable

DAF’s investment, and whose rampant conflicts of interest have destroyed the value of The

Charitable DAF’s investment. The Portfolio Manager’s conduct has caused The Charitable DAF

to sustain direct damages.

         Fourth, it seeks to protect the value of its investment by requiring Moody’s, as a ratings

provider to the Acis CLOs, to accurately, and in accordance with market precedent and practice,

communicate to the market the truth about the Portfolio’s Managers’ and Indenture Trustee’s

willful violation of the requirements of the Indentures and the PMA that Moody’s has been on

notice of since at least August 2019. The market deserves the truth about the extensive conflicts




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                PAGE 3
            Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 4 of 33



of interests, skewed incentives and complete lack of accountability exhibited by each of Acis,

Brigade and the Indenture Trustee.

                                            PARTIES

       1.       Plaintiff The Charitable Donor Advised Fund, L.P. is a limited partnership, with its

principal place of business at Intertrust Corporate Services (Cayman) Limited, 190 Elgin Avenue,

George Town, Grand Cayman KY1-9005, Cayman Islands. The Charitable DAF is both a Secured

Noteholder and an indirect holder of equity interests under the Acis CLOs discussed in this

Complaint.

       2.       Plaintiff CLO HoldCo, Ltd. (“CLO HoldCo”), a Cayman Islands exempted

company, possesses assets of Plaintiff The Charitable Donor Advised Fund, L.P. CLO HoldCo’s

principal place of business is 190 Elgin Avenue, George Town, Grand Cayman KY1-9005,

Cayman Islands. CLO HoldCo is both a Secured Noteholder and an indirect holder of equity

interests under the Acis CLOs discussed in this Complaint.

       3.       Defendant U.S. Bank National Association (the “Indenture Trustee” or “Trustee”)

is a national banking association that is Trustee of the ACIS Indentures, as defined further herein.

Pursuant to the ACIS Indentures, Defendant U.S. Bank may be served at its corporate office

located at 190 South LaSalle Street, 8th Floor, Chicago, IL 60603.

       4.       Defendant Moody’s Investors Service, Inc., is a Delaware corporation registered to

do business in New York State. Moody’s may be served through its registered agent CT

Corporation System, located at 28 Liberty Street, New York, New York 10005. Moody’s is a

nationally recognized statistical rating organization (“NRSRO”).




PLAINTIFFS’ ORIGINAL COMPLAINT                                                            PAGE 4
            Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 5 of 33



       5.       Defendant ACIS Capital Management, L.P. (“ACM”) is a Delaware limited

partnership. ACM may be served through its registered agent Capitol Services, Inc., located at

1675 S. State Street Suite B, Dover, Delaware 19901.

       6.       Defendant Brigade Capital Management, LP is a Delaware limited partnership that

is registered to do business in New York. Brigade may be served through Donald E. Morgan III,

399 Park Avenue, 16th Floor, New York, New York, 10022. Brigade is a registered investment

advisor.

       7.       Joshua N. Terry (“Mr. Terry”) is an individual resident of Texas located at 3509

Princeton Avenue, Dallas, Texas 75205 who may be personally served wherever he may be found.

Mr. Terry is the owner and President of ACM.

                                 JURISDICTION AND VENUE

       8.       The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(a)(2), in that the matter in controversy exceeds the sum of $75,000, exclusive of interest and

costs, and is between a citizen of a State and a citizens of a foreign state.

       9.       Jurisdiction and venue over Moody’s are proper in this District because Moody’s

is registered to do business in New York, and the transactions and occurrences that are the subject

of The Charitable DAF’s claims against Moody’s took place in New York, New York.

       10.      Jurisdiction and venue over ACM are proper in this District because ACM is

registered to do business in New York, and the transactions and occurrences that are the subject of

The Charitable DAF’s claims against ACM, including certain trading activity with brokers or

dealers, took place in New York, New York.

       11.      Jurisdiction and venue over Brigade are proper in this District because Brigade is

registered to do business in New York, and the transactions and occurrences that are the subject of


PLAINTIFFS’ ORIGINAL COMPLAINT                                                           PAGE 5
          Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 6 of 33



The Charitable DAF’s claims against Brigade, including certain trading activity with brokers or

dealers, took place in New York, New York.

        12.    Jurisdiction and venue over U.S. Bank are proper in this District because, pursuant

to Section 14.10 of the ACIS Indentures, as defined further herein, each party to such indentures,

including U.S. Bank:

               [H]ereby irrevocably and unconditionally submits, for itself and its
               property, to the nonexclusive jurisdiction of . . . the United States
               District Court of the Southern District of New York . . . in any action
               or proceeding arising out of or relating to the notes or th[ese]
               indenture[s] . . .

        13.    Venue is also proper because U.S. Bank waived any objection to venue in this

District under the ACIS Indentures, as defined further herein. Section 14.10 specifically provides

that:

               Each of the parties hereto hereby irrevocably and unconditionally
               waives, to the fullest extent it may legally and effectively do so, any
               objection which it may now or hereafter have to the laying of venue
               of any suit, action or proceeding arising out of or relating to th[ese]
               indenture[s] in any court referred to in the previous paragraph. Each
               of the parties hereto hereby irrevocably waives, to the fullest extent
               permitted by law, the defense of an inconvenient forum to the
               maintenance of such action or proceeding in any such court.

        14.    New York law governs the claims in this lawsuit.

                                   STATEMENT OF FACTS

    A. The Charitable DAF is a Secured Noteholder under a set of collateralized loan
       obligations to which U.S. Bank serves as Trustee, and ACM and Brigade serve as
       Portfolio Managers.

        15.    Between 2014 and 2015, The Charitable DAF became a Secured Noteholder and

beneficiary under three CLOs and associated indentures: (i) the Indenture dated November 18,

2014 among ACIS CLO 2014-5 LTD., as Issuer, ACIS CLO 2014-5 LLC, as Co-Issuer, and U.S.

Bank as Trustee (“Indenture 5”); and (ii) the Indenture dated April 16, 2015 among ACIS CLO

PLAINTIFFS’ ORIGINAL COMPLAINT                                                           PAGE 6
              Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 7 of 33



2015-6 LTD., as Issuer, ACIS CLO 2015-6 LLC as Co-Issuer, and U.S. Bank as Trustee

(“Indenture 6” together with Indenture 5, the “ACIS Indentures”). 2

           16.      U.S. Bank agreed to serve as the Trustee for these ACIS Indentures, and ACM as

the Portfolio Manager.

           17.      The ACIS Indentures impose a number of obligations on U.S. Bank in connection

with its role as Trustee, and a separate set of agreements, the Portfolio Management Agreements

(“PMAs”), impose obligations on ACM in connection with its role as Portfolio Manager. ACM,

as a result of it having no employees or wherewithal to manage the Acis CLOs itself, retained

Brigade to assist it in providing these portfolio management services, with Mr. Terry.

           18.      Mr. Terry is President of ACM, an entity which he also owns.

                    i.       The ACIS Indentures require that each of U.S. Bank, ACM and Brigade
                             ensure that new investments satisfy certain criteria, and that U.S. Bank
                             not accept any plan that would affect the rights of Secured Noteholders.

           19.      First, the ACIS Indentures provide that U.S. Bank shall hold in trust, for the

“benefit and security” of the Noteholders, all “Collateral Obligations” that secure the Co-Issuers’

financial obligations to the Noteholders. In connection therewith, the ACIS Indentures also

provide that, for future purchases and sales of collateral obligations, the Portfolio Manager and the

Trustee shall only consummate these transactions where certain investment criteria are satisfied.

One such criterion is that, for all purchases, either (A) each requirement or test, as the case may

be, of the Concentration Limitations and the Collateral Quality Test will be satisfied, or (B) if any

such requirement or test was not satisfied immediately prior to such reinvestment, such

requirement or test will be maintained or improved after giving effect to the reinvestment. See,

e.g., Indenture 5 § 12.2(a)(iv). The ACIS Indentures define “Collateral Quality Test” as:


2
    The CLOs subject of the Acis Indentures are referred to herein as the Acis CLOs.

PLAINTIFFS’ ORIGINAL COMPLAINT                                                              PAGE 7
             Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 8 of 33



                  A test satisfied if, as of any date of determination . . . in the
                  aggregate, the Collateral Obligations owned (or, for purposes of pro
                  forma calculations in relation to a proposed purchase of a Collateral
                  Obligation, proposed to be owned) by the Issuer satisfy . . . the
                  Maximum Moody’s Rating Factor Test . . . [and the] Weighted
                  Average Life Test.

Id. at 14.

         20.      These tests are defined, in turn, as follows:

                  “Maximum Moody’s Rating Factor Test”: The test that will be
                  satisfied on any date of determination if the Weighted Average
                  Adjusted Moody’s Rating Factor 3 of the Collateral Obligations is
                  less than or equal to the number set forth in the column entitled
                  “Maximum Weighted Average Moody’s Rating Factor” in the
                  Moody’s Asset Quality Matrix, based upon the applicable
                  “row/column combination” chosen by the Portfolio Manager with
                  notice to the Collateral Administrator . . . plus the Rating Factor
                  Adjustment Amount.

                  “Weighted Average Life Test”: A test that is satisfied if the
                  Aggregate Weighted Average Life 4 on such date of determination is
                  not later than November 18, 2022.

See, e.g., Indenture 5 at 37-38, 64.




3
  “Weighted Average Adjusted Moody’s Rating Factor” means “[a]s of any date of determination, a number equal to
the Weighted Average Moody’s Rating Factor determined in the following manner: for purposes of this definition,
the last paragraph of the definition of “Moody’s Default Probability Rating,” the second to last paragraph of the
definition of “Moody’s Rating” and the last paragraph of the definition of “Moody’s Derived Rating” will be
disregarded, and instead each applicable rating on credit watch by Moody’s that is on (a) positive watch will be treated
as having been upgraded by one rating subcategory, (b) negative watch will be treated as having been downgraded by
two rating subcategories and (c) negative outlook will be treated as having been downgraded by one rating
subcategory. See, e.g., Indenture 5 at 64-65.
“Weighted Average Moody’s Rating Factor” means “[t]he number (rounded up to the nearest whole number) equal
to: (i) the sum of the products of (a) the Principal Balance of each Collateral Obligation (excluding Equity Securities)
multiplied by (b) the Moody’s Rating Factor of such Collateral Obligation, divided by (ii) the Aggregate Principal
Balance of all such Collateral Obligations.” Id.
4
  “Aggregate Weighted Average Life” means “[w]ith respect to all Collateral Obligations as of any date of
determination is a date equal to (a) the number of years following such date obtained by (i) summing the products
obtained by multiplying the Weighted Average Life at such time of each Collateral Obligation by the Principal Balance
at such time of such Collateral Obligation and (ii) dividing such sum by the Aggregate Principal Balance at such tie
of all Collateral Obligations plus (B) such date of determination. Id. at 6.


PLAINTIFFS’ ORIGINAL COMPLAINT                                                                              PAGE 8
          Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 9 of 33



       21.     These provisions seek to maintain the integrity and performance of the portfolio of

collateral securing the Co-Issuers’ obligations by requiring certain parties, including the Portfolio

Managers and the Trustee, to ensure that any purchase or sale of such collateral complies with

detailed, industry-recognized, and bargained-for tests – the exact investor protections that The

Charitable DAF relied on when it invested in the Acis CLOs.

       22.     Second, the ACIS Indentures provide that, in performing its duties as Trustee, U.S.

Bank may not “authorize or consent to or vote for or accept or adopt on behalf of any Secured

Noteholders, any plan of reorganization, arrangement, adjustment or composition affecting the

Secured Notes or any Holder thereof”. Similar to the provisions concerning collateral quality,

these provisions also seek to ensure that the Trustee does not prejudice the rights of any secured

Noteholder under the ACIS Indentures, such as The Charitable DAF.

       23.     Finally, in addition to requiring that U.S. Bank observe certain safeguards, the

ACIS Indentures also grant U.S. Bank the broad power to “execute any of the trusts or powers

hereunder or perform any duties hereunder either directly or by or through agents, nominees,

custodians, or attorneys.”

       24.     The foregoing contractual provisions provide context for U.S. Bank’s role as

Trustee, and of the Trustee’s relationship with the Portfolio Manager. As Trustee, U.S. Bank is

obligated to perform a number of extra-contractual duties for Noteholders, such as The Charitable

DAF, including the duties to perform all basic non-discretionary, ministerial tasks with due care,

and to avoid conflicts of interest. U.S. Bank’s failure to satisfy the extra-contractual duties that it

owes to The Charitable DAF is the focus of The Charitable DAF’s claims against U.S. Bank in

this lawsuit, discussed in further detail below.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                               PAGE 9
         Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 10 of 33



   B. ACM supervises and directs the investment and reinvestment of the ACIS Indentures’
      assets, in addition to providing other services delegated to ACM as portfolio manager.

       25.      At the same time that the issuers executed the ACIS Indentures with U.S. Bank,

they also executed portfolio management agreements with ACM, which at the time was sub-

advised by Highland Capital Management, LP. Specifically, ACIS CLO 2014-5 LTD., as issuer,

executed a portfolio management agreement for Indenture 5 with ACM, as portfolio manager, on

November 18, 2014 (“PMA 5”); and ACIS CLO 2015-6 LTD., as issuer, executed a portfolio

management agreement for Indenture 6 with ACM, as portfolio manager, on April 16, 2015

(“PMA 6” together with PMA 5, the “PMAs”).

       26.      Notably, in connection with the 2018 bankruptcy of ACM and its emergence in

February 2019, the management of the Acis CLOs was transferred to Messrs. Terry and Worman,

through their respective firms ACM and Brigade. Such bankruptcy case is described in further

detail below.

       27.      In general, the PMAs provide that, subject to the terms of the ACIS Indentures,

ACM is obligated to “supervise and direct the investment and reinvestment of the Assets” and to

“monitor the Assets”. Furthermore, in so doing, ACM must “comply with all [applicable] terms

and conditions of the [ACIS Indentures]” and “perform its obligations . . . in good faith and with

reasonable care”. The applicable “terms and conditions of” the ACIS Indentures include an

obligation to ensure compliance with the collateral quality tests described above.

       28.      The PMAs hold ACM liable for its acts or omissions, including acting in bad faith,

willful misconduct, gross negligence, or reckless disregard in the performance of its obligations

under the ACIS Indentures.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                           PAGE 10
          Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 11 of 33



        29.     As Portfolio Manager, ACM, through Mr. Terry and sub-advisor Brigade, were

aware that in that capacity, they performed services for the Acis CLOs for a particular purpose.

        30.     Likewise, the Portfolio Manager had further awareness that Secured Noteholders

and Holders of indirect equity interests under the Acis CLOs, like The Charitable DAF, relied on

ACM and Brigade to perform services in furtherance of their particular purpose of managing the

portfolio of the Acis CLOs.

        31.     The Portfolio Manager understood that Noteholders and equity interest Holders

under the Acis CLOs, including The Charitable DAF, relied on the Portfolio Manager to perform

services in furtherance of their particular purpose of managing the portfolio of the Acis CLOs.

        32.     Despite extra-contractual duties that the Portfolio Manager owes to The Charitable

DAF as Secured Noteholders and Holders of indirect equity interests under the Acis CLOs, and in

furtherance of clear and impermissible conflicts of interest, from February 20, 2019 to the present,

the Portfolio Manager has caused the ACIS Indentures to incur astronomically unprecedented

expenses well outside historical expense patterns in the Acis CLOs and very clearly outside market

and industry norms, as discussed in more detail below.

    i. Brigade is the Sub-Advisor and Shared Services Provider to ACM, and acts as ACM’s
       agent.

        33.     As part of a jointly administered bankruptcy proceeding under case number 18-

30264-SGJ-11 (the “Bankruptcy Proceeding”), in which Mr. Terry became 100% owner of ACM

(as well as its President and owner of its general partner), 5 the United States Bankruptcy Court for

the Northern District of Texas, formally approved ACM’s appointment of Brigade as Sub-Advisor



5
 The two case numbers in the consolidated Bankruptcy Proceeding include case numbers 18-30264-SGJ-11 and 18-
30265-SGJ-11.


PLAINTIFFS’ ORIGINAL COMPLAINT                                                                    PAGE 11
         Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 12 of 33



and Shared Services Provider to ACM in connection with ACM’s management of the ACIS CLOs.

Brigade has provided these critical services at all pertinent times (to wit, from February 16, 2019

to the date of filing of this Complaint).

        34.    Of note, although Mr. Terry effectively approves all trading activity for the ACIS

CLOs, Mr. Terry and ACM have no executive level employees aside from Mr. Terry, upon

information and belief, nor wherewithal to themselves effectively manage the investment vehicles.

As President and owner of ACM, Mr. Terry exercises complete domination over ACM. With no

chain of command besides himself, as ACM, Mr. Terry only answers to himself.

        35.    Upon information and belief, other than Mr. Terry’s experience in the CLO

industry, about which Mr. Terry gave extensive testimony in the Bankruptcy Proceeding in

connection with seeking approval of a plan of reorganization and upon which Secured Noteholders

in the Acis CLOs have relied, aside from Mr. Terry, ACM has no other executive level employees

or other capability to itself provide sufficient portfolio management services to the Acis CLOs.

        36.    Succinctly, Mr. Terry needed help managing the Acis CLOs, and he retained

Brigade to provide, among other services, back-and middle-office functions, including, but not

limited to, accounting, payments, operations, technology, and finance, in connection with ACM’s

obligations under the PMAs. He also employed Brigade to provide assistance relating to the

negotiation and execution of any documents necessary to acquire or dispose of an asset under the

PMAs.

        37.    As an agent of ACM and subject at all times to Mr. Terry’s approval, Mr. Worman’s

team at Brigade has purchased well over $300 million in loans for the Acis CLOs, in addition to

engaging in other conduct directly related to the portfolio management of the Acis CLOs.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                           PAGE 12
            Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 13 of 33



       38.      In addition to executing the purchase of loans, as an agent of ACM and Mr. Terry,

Mr. Worman’s team at Brigade has provided several services to ACM in connection with the

portfolio management of the Acis CLOs, including the provision of sub-advisory and shared

services.

       39.         During the Bankruptcy Proceedings, in connection with confirmation of Acis’ plan

of reorganization, Mr. Worman gave extensive testimony describing Brigade’s expertise and

competencies, including compliance support for the Acis CLOs, in addition to other tasks, such as

day-to-day portfolio management, including but not limited to identifying trades due, executing

on those trades.

       40.      Further, Mr. Terry has delegated certain tasks related to the Acis CLOs to Brigade,

including, but not limited to research services as needed, and modeling of ratings, default, and

price scenarios as needed. In providing these critical portfolio management services for the ACIS

CLOs, Brigade works directly with Terry, and is under Terry’s direction and control. Mr. Terry

testified in the Acis Bankruptcy proceedings that this was the intention.

       41.      Given Brigade’s extensive level of involvement of the portfolio management of the

CLOs, under Mr. Worman’s direction, Brigade’s and Worman’s conduct, and by extension ACM’s

through Mr. Terry’s direction and control, severely and adversely impacts the collateral portfolios

in which The Charitable DAF owns as a Secured Noteholder and as the indirect Holder of equity

interests under the Acis CLOs.

       42.      As of February 20, 2019 (and also prior to ACM’s emergence from bankruptcy),

Brigade has charged ACM fifteen basis points on total ACIS CLO assets under management for

these portfolio management services, a fee which Brigade has represented it negotiated in good

faith with ACM.


PLAINTIFFS’ ORIGINAL COMPLAINT                                                            PAGE 13
         Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 14 of 33



        43.     As discussed in more detail below, none of Mr. Terry, ACM, Mr. Worman nor

Brigade has complied with the duties set forth in the PMAs, and the loans it acquired and the

expenses incurred have left the Acis CLOs credit profile severely deteriorated and without

sufficient interest income to make distributions to its equity holders.

    C. U.S. Bank must satisfy extra-contractual obligations owed to The Charitable DAF.

        44.     U.S. Bank must satisfy certain extra-contractual obligations in connection with its

role as Trustee, and the broad powers associated therewith. These pre-default extra-contractual

obligations include the duty to perform all basic, non-discretionary, ministerial tasks with due care,

and to avoid conflicts of interest.

        45.     For example, U.S. Bank was required to perform all basic, non-discretionary,

ministerial tasks with due care, including, but not limited to, the following extra-contractual tasks:

reserving Noteholder rights impacted by active litigation, such as bankruptcy proceedings;

exercising due care in connection with the payment of expenses; collecting and distributing the

interest and dividends due on the portfolio securities; and providing Noteholders with periodic

reports concerning the interest received, amounts distributed and securities in the portfolio.

        46.     Notably, no provisions of the ACIS Indentures “shall be construed to relieve the

Trustee from liability for its own negligent action, its own negligent failure to act, or its own willful

misconduct”.

    D. U.S. Bank fails to reserve or otherwise protect The Charitable DAF’s rights in
       connection with bankruptcy proceedings.

        47.     The Charitable DAF’s rights as a Secured Noteholder under the ACIS Indentures

have been compromised by certain proceedings and judicial rulings in the Bankruptcy Proceeding

consolidated Chapter 11 bankruptcy proceeding, and related adversary proceeding.



PLAINTIFFS’ ORIGINAL COMPLAINT                                                                 PAGE 14
          Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 15 of 33



         48.     On July 29, 2018, the Chapter 11 Trustee in the Bankruptcy Proceeding filed a First

Amended Joint Plan for Acis Capital Management, L.P. and Acis Capital Management, GP, LLC

(the “First Amended Plan”).

         49.     The First Amended Plan provided for certain amendments to the ACIS Indentures

that would be effected through a certain Plan B and Plan C. These proposals concerned, among

other things, re-writing the ACIS Indentures to protect Acis’ management fee stream for several

years.

         50.     In full recognition that the First Amended Plan encroached on the rights of

Noteholders under the Acis CLOs like The Charitable DAF, the Trustee filed a Reservation of

Rights and Limited Objections to the First Amended Plan in the Bankruptcy Proceeding. The

Trustee took prompt measures to protect noteholder rights, filing these pleadings only fifteen days

after the filing of the First Amended Plan.

         51.     Among other infringements on the rights of Noteholders under the ACIS

Indentures, the Trustee explained that: “In other words, both Plan B and Plan C purport to ignore

the express terms of the Indenture and the rights of the Noteholders with respect to amending the

Indenture.” 6

         52.     On January 31, 2019, a Third Amended Joint Plan for Acis Capital Management,

L.P. and Acis Capital Management GP, LLC was entered in the Bankruptcy Proceeding (“Plan

D”).

         53.     Like Plan B and C, Plan D also substantially impacted the rights of Noteholders

under the ACIS Indentures, including The Charitable DAF.



6
 See Bankruptcy Proceeding, case number 18-30264-SGJ-11 at Dkt. Nos. 500, 501, and 500; see id. at Dkt. No.
505.

PLAINTIFFS’ ORIGINAL COMPLAINT                                                                       PAGE 15
             Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 16 of 33



           54.      In addition to other restrictions, Plan D impedes the ability of noteholders under the

ACIS Indentures to make optional redemptions, which restriction has decimated the value of such

investments across the capital stack of each CLO covered by the ACIS Indentures.

           55.      Moreover, Plan D conflicts with the express terms of the ACIS Indentures.

Specifically, the ACIS Indentures do not permit U.S. Bank to “authorize or consent to or vote for

or accept or adopt on behalf of any Secured Noteholders, any plan of reorganization, arrangement,

adjustment or composition affecting the Secured Notes or any Holder thereof”. (emphases

added).

           56.      Tellingly, in its Reservation of Rights filed in 2018, U.S. Bank acknowledged that

the specific plans “adversely affect[ed] the rights of Noteholders.” 7 The same holds true for Plan

D.

           57.      Notwithstanding its ability to do so, U.S. Bank did not reserve any Noteholders’

rights, or otherwise object to the entry of Plan D.

           58.      Instead, as noted by the court’s ruling approving confirmation of Plan D on January

31, 2019, “[t]he indenture trustee has retained and appeared through its own separate counsel

during the Chapter 11 Bankruptcy Cases and is not currently objecting to the Plan.” 8 (emphasis

added).

           59.      U.S. Bank’s election to take no action regarding the entry of Plan D amplified the

exposure of The Charitable DAF and the overall risk that it faces during the pendency of the Plan

D injunction. Though U.S. Bank has a duty to avoid conflicts of interest, its election to take no

action regarding the entry of Plan D underscores the Trustee’s self-serving conduct.



7
    See e.g., Bankruptcy Proceeding at Dkt. No. 505 ¶ 3; see also, Bankruptcy Proceeding at Dkt. Nos. 499-505
8
    See e.g., Bankruptcy Proceeding, case number 18-30264-SGJ-11 at Dkt. No. 827 p. 5.

PLAINTIFFS’ ORIGINAL COMPLAINT                                                                           PAGE 16
            Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 17 of 33



          60.         U.S. Bank is not excused from failing to protect The Charitable DAF’s rights

affected by Plan D or by the Bankruptcy Proceeding generally.

       E. Mr. Terry and ACM, as Portfolio Manager, with the assistance of Mr. Worman’s
          team at Brigade and enabled by U.S. Bank, willfully orchestrate an extensive series
          of collateral trades that fail to satisfy the collateral quality tests and instead
          deteriorate the ACIS CLOs’ credit profile to the detriment of The Charitable DAF
          and all investors.

          61.         As set forth above, U.S. Bank and the Portfolio Manager must ensure that every

purchase made under the ACIS Indentures satisfies the collateral quality tests, including the

Weighted Average Life Test (“WAL test”) and the Minimum Weighted Average Moody’s

Recovery Rate Test (“WAM test”), or maintains or improves any failing collateral quality tests.

They failed to satisfy these obligations in at least two ways.

          62.         First, U.S. Bank and the Portfolio Manager effectuated or facilitated certain

transactions that did not satisfy the WAL test or maintain or improve such failing WAL test.

Specifically, they made multiple same-day trades and consolidated the weighted average maturity

date for these trades. In so doing, they created the false appearance of a maintained or improved

WAL test. Absent this consolidation, the same-day purchases could not have maintained or

improved the failing WAL tests on individual bases.

          63.         The value destruction of this forced “bunched trading” is clear when one compares

the prices at trade date against the prices from the previous day. For example:
                                                                                                Close
                                                                            Trade     Day                2 Day      Close Mid
 CLO      Trade                Issuer              Commitment     Date                           Mid                            Change       P&L
                                                                              Px     Before              Before       Price
                                                                                                Price
CLO 6    Purchase Diebold Inc - Diebold DD T/L A 1,578,541.42 3/26/2019     99.00   3/25/2019   95.50   3/22/2019     95.5      -3.50     (55,248.95)
                    Diebold Nixdorf Incorporated
CLO 5    Purchase                                  4,985,751.99 5/23/2019   96.75   5/22/2019   95.75   5/21/2019    95.75      -1.00     (49,857.52)
                     - Diebold T/L B New Dollar
                     Team Health Holdings Inc -
CLO 6    Purchase                                  1,279,236.64 3/26/2019   88.50   3/25/2019   86.13   3/22/2019   86.9375     -2.38     (30,381.87)
                      Team Health Holdings T/L




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                                                          PAGE 17
           Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 18 of 33



          64.    What is more, this artificial trading philosophy, disguised as “responsible

management,” has resulted in myriad poorly conceived and timed buys, which positions have

plummeted, destroying value for the investors. For example:

                                  1st        Last
                     Buy/Sel   Purchase    Purchase              Sum of 1/14/20             11/8/201
      Issuer            l        Date        Date     LoanX ID        P&L            Cost    9 Mark
                                           3/26/201   LX14245
   Chief Power        Buy      3/13/2019       9         0         (2,966,283.06)   95.41      51.50
                                           3/19/201   LX16718
     Peak 10          Buy      9/27/2018       9         7         (1,198,856.69)   95.58      85.63
  KCA Deutag UK                            5/23/201   LX17232
    Finance PL        Buy      4/22/2019       9         0         (1,723,142.31)   84.89      65.58
     Envision                              6/18/201   LX17586
    Healthcare        Buy      4/3/2018        9         7         (1,103,425.06)   94.14    886.26

          65.    Mr. Terry and ACM, with the assistance of Mr. Worman’s team at Brigade, enabled

by U.S. Bank as indenture trustee, have continued this blatant trading misconduct. As recently as

November 15, 2019, the Portfolio Manager and U.S. Bank effectuated multiple improper same day

trades which fail to meet the applicable collateral quality standards, in further reckless disregard

of the portfolio management obligations that bind the Portfolio Manager and U.S. Bank, discussed

herein.

          66.    The transaction history of the ACIS Indentures makes clear that each of Mr. Terry,

ACM, Mr. Worman’s team at Brigade and U.S. Bank appreciate the import of trading on specific

days. In connection with one such indenture, these defendants authorized the purchase of a term

loan in Capital Automotive 1st Lien with a maturity date of March 25, 2024. But, to maintain or

improve the WAL test for this indenture, they should have required the CLOs to purchase assets

with a maturity date of April 4, 2023 or earlier. They committed or facilitated similar misconduct

across the ACIS Indentures.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                              PAGE 18
           Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 19 of 33



        67.     Second, the Weighted Average Moody’s Rating Factor (“WARF”) a factor on

which the WAM test turns, has steadily increased this year for each portfolio of the ACIS

Indentures.

        68.     Since the entry of Plan D, under ACM’s and Brigade’s “management” of the ACIS

Indentures, U.S. Bank has impermissibly enabled the collective WARF of the portfolios to become

one of the dirtiest pools in the market in a matter of months. Specifically, as of October 2019 and

through December 20,219, the WARF of each such indenture has dramatically worsened, as

follows:

        CLO 5:          2673       3004       3200
        CLO 6:          2627       2917       3074

        69.     Against the backdrop of malfeasance, it is important to note that the Acis CLO

portfolios and its investors including The Charitable DAF, had original risk/ratings expectations

based on an average life that would shrink materially as modeled now that the reinvestment period

of the Acis CLOs ended.

        70.     Moreover, and in contrast to Mr. Terry’s and ACM’s management, prepayments

would lower the risk of the Acis CLO notes, including those held by The Charitable DAF, by

paying off senior lower-cost debt (for example, at the AAA tranche of the respective CLO). The

benefit would be realized at the junior tranches and the equity as holders would receive less-

levered, lower interest payments but those investors’ residual principal value would have more

certainty. By keeping the average life extended and avoiding prepayments: (1) risk increases, (2)

residual principal value falls, and (3) interest to equity holders theoretically continues for an

artificially longer period.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                           PAGE 19
         Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 20 of 33



       71.      Mr. Terry’s and ACM’s management thus kills the equity’s residual principal

recoveries while impairing and extending the duration of the debt. It is clear that the ACIS CLOs’

original model and duration and risk expectation was that it would be half of what it is today but

for the mismanagement by Mr. Terry and ACM, with the help of Mr. Worman’s team at Brigade

and enabled by U.S. Bank. And this mismanagement can be shown through the clear diminution

in value at the equity tranches of the ACIS CLOs over 2019, which valuation takes into account

the “health” of the overall portfolio in each such deal (in which The Charitable DAF is indirectly

an investor through a different investment vehicle) (all of the below are third-party valuations on

a mark-to-market methodology):

   Valuation at         Acis 5         Acis 6

   1/31/2019            34.25          36.50

   4/30/2019            31.75          35.00

   7/31/2019            29.50          29.92

   10/31/2019           21.25          23.17


   F. U.S. Bank and the Portfolio Manager’s conduct has damaged The Charitable DAF
      substantially.

       72.      The conduct described above has resulted in myriad damage to The Charitable

DAF, including, but not limited to, the following.

       73.      The collective failure by each of Mr. Terry and ACM, with the assistance of Mr.

Worman’s team at Brigade, as well as U.S. Bank as Indenture Trustee, to ensure that transactions

under the ACIS Indentures comply with the collateral quality tests set forth therein constitute

violations of the Defendants’ extra-contractual obligations to The Charitable DAF, negligence,

PLAINTIFFS’ ORIGINAL COMPLAINT                                                           PAGE 20
         Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 21 of 33



and/or willful misconduct. By committing or facilitating extensive portfolio mismanagement, the

Defendants have further violated their obligations to The Charitable DAF. These violations have

compromised, among other things, the credit profile of the ACIS Indentures, and the value of The

Charitable DAF’s secured notes thereunder.

       74.     Under its watch, since ACM has emerged from bankruptcy, Mr. Terry and ACM

have caused the Acis CLOs to incur exorbitant and unprecedented administrative expenses.

Indeed, as a result of the payment of uncharacteristically high expenses, equity holders under ACIS

Indentures have received zero cash flows, an almost unprecedented situation that severely weakens

the overall credit quality of the CLOs, which condition inures to the detriment of all the Secured

Noteholders, including The Charitable DAF. The Charitable DAF has summarized these expenses

in the following table:

                                     Expenses Paid in 2019
                Date              A5                 A6                  Total
                  5/1/19         27,135            56,452              176,587
                  8/1/19        609,974         1,046,612            3,128,642
                 11/1/19        437,613         1,074,214            3,171,885
                Total       $ 1,074,722        $2,177,278          $ 6,477,114


       75.     On or about November 4, 2019, certain Noteholders under the ACIS Indentures

sent a letter to each of Mr. Terry, ACM and U.S. Bank regarding this misconduct. Among other

things, Noteholders under the ACIS Indentures requested that each of ACM and U.S. Bank comply

with a simple books and records request to provide a written statement setting forth in reasonable

detail the Administrative Expenses and other costs and expenses identified in each of the

Distribution Reports prepared and delivered pursuant to the Indentures for Payment Dates

occurring through November 2019. Highland CLO Funding, Ltd. (“HCLOF”), a Holder of



PLAINTIFFS’ ORIGINAL COMPLAINT                                                           PAGE 21
         Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 22 of 33



Subordinated Notes under certain of the ACIS Indentures and in which The Charitable DAF is a

49% investor, submitted a substantially similar books and records request to U.S. Bank on

November 6, 2019. To date, neither of U.S. Bank nor the Portfolio Manager have provided any

kind of accounting for these exorbitant fees or any other books and records response. The sheer

magnitude of fees require a necessary inference that expenses unrelated to the Acis CLOs are being

improperly reimbursed. This is a clear and actionable conflict of interest. Mr. Terry, one and the

same as ACM, abused the privilege of doing business as ACM to perpetuate these wrongs.

       76.     The request for an accounting described above, was made by similarly situated

Noteholders to The Charitable DAF who also own Secured Notes under the Acis Indentures and/or

are Holders of equity. As such, the Portfolio Manager, having received the request for an account,

had an understanding that Noteholders like The Charitable DAF relied on the Portfolio Manager

to perform particular services.

       77.     Mr. Terry and ACM, Mr. Worman’s team at Brigade, and U.S. Bank as Indenture

Trustee owed a duty to The Charitable DAF to avoid conflicts of interest. They shirked these duties

by, among other things, facilitating trades that did not comply with the collateral test in order to

artificially maximize certain management fees. They shirked these duties by incurring

unprecedented expenses that were close to twenty times the historical expense rate.

       78.     Likewise, despite U.S. Bank’s duty to avoid conflicts of interest, in failing to object

or otherwise reserve any Noteholder rights impacted by Plan D, U.S. Bank further demonstrated

its inability to prioritize or protect the rights of Noteholder The Charitable DAF.

   G. Moody’s knowingly or recklessly published false ratings of the ACIS Indentures.

       79.     Moody’s is a nationally recognized statistical rating organization, or an NRSRO.

As an NRSRO, Moody’s “evaluate[s] a debt offering based on public, and sometimes nonpublic,


PLAINTIFFS’ ORIGINAL COMPLAINT                                                              PAGE 22
         Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 23 of 33



information regarding the assets of an issuer and assign[s] the debt offering a rating to convey

information to a potential creditor/investor about the creditworthiness of the issuer’s debt.” Abu

Dhabi Commercial Bank v. Morgan Stanley & Co. Inc., 651 F. Supp. 2d 155, 164 (S.D.N.Y. 2009).

This rating is important to issuers and investors because, among other things, a “[debt offering]’s

success depends on the credit quality of the [underlying] assets,” and “[i]f stable [assets] comprise

the [debt offering], then []investors are much less likely to suffer a loss.” Id. at 165; see also In re

Fitch, Inc., 330 F.3d 104, 106 (2d Cir. 2003) (“[Moody’s] endorsement of a given security has

regulatory significance, as many regulated institutional investors are limited in what types of

securities they may invest based on the securities’ NRSRO ratings.”)

       80.     Between June and November 2014, Moody’s gave Indenture 5 a AAA rating. This

is a top rating, and the “same as those usually assigned by the Rating Agencies to bonds backed

by the full faith and credit of the United States Government, such as Treasury Bills.” Abu Dhabi

Commercial Bank, 651 F. Supp. 2d at 165. The rating is “commonly understood in the marketplace

to [indicate an investment is] stable, secure, and safe.” Id.

       81.     Still, depending upon the circumstances, an NRSRO like Moody’s can downgrade

a particular rating to reflect new information. To that end, on August 6, 2019, certain ACIS

Noteholders provided Moody’s with written notice of U.S. Bank’s misconduct, including its

practice of bunched trading under the ACIS Indentures by effectuating multiple same day

transactions that did not satisfy the WAL test or maintain or improve such failing WAL test.

       82.     The same Noteholders provided Moody’s with a supplemental notice of U.S.

Bank’s trading misconduct on September 13, 2019.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                PAGE 23
          Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 24 of 33



        83.      Nevertheless, and since that time, Moody’s has continued to publish false ratings

of those assets. Indeed, Moody’s has continued to rate Indenture 5 as an AAA investment,

notwithstanding its notice of the facts set forth in more detail above.

        84.      This, in turn, has allowed U.S. Bank and the Portfolio Manager to continue

disregarding their obligations under the ACIS Indentures, further compromising the value of the

assets securing the Co-Issuers’ obligations thereunder. Moody’s wrongful conduct has therefore

diminished the equity that The Charitable DAF owns indirectly pursuant to the ACIS Indentures.

          COUNT I: BREACH OF THE DUTY TO PERFORM ALL BASIC, NON-
             DISCRETIONARY, MINISTERIAL TASKS WITH DUE CARE
                            (AGAINST U.S. BANK)

        85.      The Charitable DAF hereby alleges and incorporates the preceding allegations as

if fully set forth herein.

        86.      U.S. Bank has an extra-contractual duty to perform all basic, non-discretionary,

ministerial tasks under the ACIS Indentures with due care. This duty subjects each of the foregoing

to tort liability.

        87.      U.S. Bank breached this duty in at least two ways.

        88.      First, U.S. Bank breached this duty by permitting the ACIS Indentures to incur

exorbitant expenses, which have diminished the equity that The Charitable DAF owns indirectly

pursuant to the ACIS Indentures.

        89.      Second, U.S. Bank breached its duty by negligently failing to act, and by accepting

the entry of “Plan D” in the Bankruptcy Proceeding, which directly affects the secured

Noteholders. Among other things, Plan D adversely impacts the rights of The Charitable DAF by

imposing an injunction that prohibits beneficial trading activity, and impeding the ability of

Noteholders to make optional redemptions.

PLAINTIFFS’ ORIGINAL COMPLAINT                                                             PAGE 24
         Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 25 of 33



        90.     U.S. Bank’s omission to act was not in good faith. In 2018, U.S. Bank filed multiple

pleadings in the Bankruptcy Proceeding, including, but not limited to, a Reservation of Rights, and

Limited Objections to the entry of the predecessor plans to Plan D. U.S. Bank failed to take any

action whatsoever in regard to Plan D.

        91.     These breaches were the proximate cause of damages to Charitable DAF.

        92.     Based on investigation to date, such damages include, but are not limited to, The

Charitable DAF’s inability to make certain trades or redemptions, which restriction has decreased

the value of The Charitable DAF’s investment across the capital stack of each contract. They also

include the diminished value of the collateral securing the issuer and co-issuer’s financial

obligations to The Charitable DAF. U.S. Bank’s failure to reserve or otherwise protect The

Charitable DAF’s rights impacted by the Bankruptcy Proceeding has caused it to suffer damages.

     COUNT II: BREACH OF THE DUTY TO AVOID CONFLICTS OF INTEREST
                          (AGAINST U.S. BANK)

        93.     The Charitable DAF hereby alleges and incorporates the preceding allegations as if

fully set forth herein.

        94.     U.S. Bank has an extra-contractual duty to avoid conflicts of interest. This duty

subjects each of such parties to tort liability.

        95.     U.S. Bank is prohibited from advancing its own interests at the expense of its

investor, The Charitable DAF.

        96.     U.S. Bank breached this duty by, among other things, facilitating extensive

portfolio mismanagement and failing to ensure compliance with the collateral quality tests in order

to artificially maximize management fees. Such facilitation of noncompliant trades gives rise to

an inference of bad faith.



PLAINTIFFS’ ORIGINAL COMPLAINT                                                            PAGE 25
         Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 26 of 33



        97.     U.S. Bank also breached this duty by allowing the ACIS Indentures to incur

exorbitant fees which have diminished the equity that The Charitable DAF owns indirectly

pursuant to the ACIS Indentures.

        98.     U.S. Bank’s breaches were the proximate cause of damages to The Charitable DAF.

        99.     Based on investigation to date, such damages include, but are not limited to, the

diminished value of the collateral securing the issuer and co-issuer’s financial obligations to

Charitable DAF.

        100.    U.S. Bank’s breaches, set forth herein, have damaged The Charitable DAF in not

less than $5,000,000.00.

                     COUNT III: DEFAMATION (AGAINST MOODY’S)

        101.    The Charitable DAF hereby alleges and incorporates the preceding allegations as if

fully set forth herein.

        102.    On August 6, 2019, certain Acis Noteholders provided Moody’s with credible

information regarding U.S. Bank’s wrongful trading conduct and portfolio mismanagement, as

described in more detail above. Since that date, Moody’s has had actual or constructive notice of

U.S. Bank’s wrongful trading conduct.

        103.    Notwithstanding such notice, Moody’s has continued to publish a false rating of

AAA for Indenture 5 to investors.

        104.    Moody’s published these ratings with knowledge of their falsity or with reckless

disregard thereto.

        105.    In so doing, Moody’s has caused The Charitable DAF to suffer special damages.

Specifically, by continuing to provide an AAA rating for Indenture 5, Moody’s has enabled U.S.

Bank and the Portfolio Manager to compromise the value of the assets securing the co-issuer’s


PLAINTIFFS’ ORIGINAL COMPLAINT                                                           PAGE 26
           Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 27 of 33



obligations under the ACIS Indentures. Since August 2019, when Moody’s first learned of U.S.

Bank’s misconduct, these assets have continued to decrease in value.

                          COUNT IV: NEGLIGENCE (AGAINST ACM)

          106.   The Charitable DAF hereby alleges and incorporates the preceding allegations as if

fully set forth herein.

          107.   ACM owed independent extra-contractual duties The Charitable DAF, including,

but not limited to, the duty to preserve the equity interests that The Charitable DAF indirectly

owns, and a duty to refrain from self-dealing. Among other things, ACM assumed obligations that

affected The Charitable DAF’s rights, and The Charitable DAF detrimentally relied on ACM’s

continued performance of such obligations. Upon information and belief, ACM understood that

The Charitable DAF relied on it to perform the foregoing duties.

          108.   As set forth in more detail above, ACM breached its duty to The Charitable DAF

by mismanaging the portfolio of the ACIS Indentures, and by failing to ensure that new trades

complied with the collateral quality tests.

          109.   The Charitable DAF has suffered direct damages as a proximate result of ACM’s

breach.

          110.   Such damages include, but are not limited to, the diminished value of the collateral

securing the issuer and co-issuer’s financial obligations to The Charitable DAF.

                      COUNT V: NEGLIGENCE (AGAINST BRIGADE)

          111.   The Charitable DAF hereby alleges and incorporates the preceding allegations as if

fully set forth herein.

          112.   Brigade owed independent extra-contractual duties to The Charitable DAF,

including, but not limited to the duty to preserve the equity interests that The Charitable DAF


PLAINTIFFS’ ORIGINAL COMPLAINT                                                             PAGE 27
           Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 28 of 33



indirectly owns. As ACM’s agent, Brigade assumed obligations that affected The Charitable

DAF’s rights, and The Charitable DAF detrimentally relied on Brigade’s continued performance

of such obligations. Upon information and belief, Brigade understood that The Charitable DAF

relied on it to perform the foregoing duties.

          113.    As set forth in more detail above, Brigade breached this duty by mismanaging the

portfolio of the ACIS Indentures, and by failing to ensure that new trades complied with the

collateral quality tests.

          114.    The Charitable DAF has suffered direct damages as a proximate result of Brigade’s

breach.

          115.    Such damages include, but are not limited to, the diminished value of the collateral

securing the issuer and co-issuer’s financial obligations to The Charitable DAF.

                 COUNT VI: CONVERSION (AGAINST MR. TERRY AND ACM)

          116.    The Charitable DAF hereby alleges and incorporates the preceding allegations as if

fully set forth herein.

          117.    The ACIS CLOs are obligated to pay specific and identifiable Administrative

Expenses and other costs and expenses. The payment of these expenses is pulled from a reserve of

specific and identifiable equity which includes funds belonging to The Charitable DAF as an

indirect holder of equity interests under the Acis CLOs.

          118.    As a Secured Noteholder and indirect holder of equity interests under the Acis

CLOs under the Acis CLOs, The Charitable DAF had ownership, possession or control over the

property used to pay the Acis CLOs’ Administrative Expenses and costs before the property’s

conversion.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                              PAGE 28
         Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 29 of 33



        119.    In allowing the payment of uncharacteristically high expenses upwards near twenty

times their historical amount—Mr. Terry, upon information and belief, wrongfully and improperly

reimbursed ACM, and potentially himself, using The Charitable DAF’s property designated for

the payment of the Acis CLOs’ Administrative Expenses and costs.

        120.    Upon information and belief, Mr. Terry and ACM exercised a wrongful and

unauthorized dominion over The Charitable DAF’s property designated for the payment of the

Acis CLOs’ Administrative Expenses and costs, to the alteration of its condition or to the exclusion

of The Charitable DAF’s rights.

        121.    An action for the conversion of using The Charitable DAF’s property designated

for the payment of the Acis CLOs’ Administrative Expenses and costs lies based on this conduct.

The property at issue is a specific, identifiable fund that has an obligation to be returned or

otherwise treated in a particular manner.

                    COUNT VII: NEGLIGENCE (AGAINST MR. TERRY)

        122.    The Charitable DAF hereby alleges and incorporates the preceding allegations as if

fully set forth herein.

        123.    Mr. Terry owed independent extra-contractual duties The Charitable DAF,

including, but not limited to the duty to preserve the equity interests that The Charitable DAF

indirectly owns, and a duty to refrain from self-dealing. As ACM’s owner and upon information

and belief, ACM’s sole executive level employee, Mr. Terry assumed obligations that affected The

Charitable DAF’s rights, and The Charitable DAF detrimentally relied on Mr. Terry’s continued

performance of such obligations. Upon information and belief, Mr. Terry as owner and President

of ACM, understood that The Charitable DAF relied on it to perform the foregoing duties.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                            PAGE 29
          Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 30 of 33



        124.    As set forth in more detail above, Mr. Terry breached this duty by mismanaging the

portfolio of the ACIS Indentures, and by failing to ensure that new trades complied with the

collateral quality tests.

        125.    Mr. Terry also breached the duties that he owes to The Charitable DAF by incurring

unprecedented expenses of the Acis CLOs up to twenty times their historical expense rate.

        126.    The Charitable DAF has suffered direct damages as a proximate result of Mr.

Terry’s breach. For example, Mr. Terry’s conduct related to the expenses of the Acis CLOs has

caused damaged The Charitable DAF’s equity residual principal recoveries, and impaired and

extended the duration of The Charitable DAF’s debt.

        127.    In addition, Mr. Terry’s conduct cause The Charitable DAF to sustain damages

which include, but are not limited to, the diminished value of the collateral securing the issuer and

co-issuer’s financial obligations to The Charitable DAF.

    REQUEST TO PIERCE ACIS CAPITAL MANAGEMENT’S CORPORATE VEIL

        128.    The Charitable DAF hereby alleges and incorporates the preceding allegations as if

fully set forth herein.

        129.    Mr. Terry has exercised complete domination over ACM.

        130.    As described herein, Mr. Terry used such domination to commit a fraud or wrongs

that injured the Charitable DAF. Mr. Terry abused the privilege of doing business as ACM to

amass unprecedented expenses of the Acis CLOs up to twenty times the historical expense rate,

among other wrongs.

        131.    These expenses, coupled with ACM’s refusal to provide the accounting requested

by certain Noteholders under the ACIS Indentures, creates an inference of impropriety. Further,




PLAINTIFFS’ ORIGINAL COMPLAINT                                                             PAGE 30
         Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 31 of 33



the foregoing conduct raises an inference that expenses under the Acis CLOs are being improperly

reimbursed.

        132.    The circumstances described herein warrant the disregard of ACM’s corporate

form, in particular, because Courts in this District will disregard the corporate form when

necessary to prevent fraud or to achieve equity.

        133.    The Charitable DAF respectfully requests that the Court pierce the corporate veil

of ACM such that ACM and Mr. Terry and jointly and severally liable for the wrongful conduct

described herein.

                                   CONDITIONS PRECEDENT

        134.    Pursuant to Federal Rule of Civil Procedure 9(c), Charitable DAF hereby pleads

that all conditions precedent have occurred or been performed. Although the ACIS Indentures

contain “no-action” clauses that require certain noteholders to make written request to U.S. Bank

to institute any judicial proceedings in its own name, the Second Circuit has held that

noncompliance with a no-action provision is excused in a suit against the indenture trustee. See

Cruden v. Bank of New York, 957 F.2d 961, 968 (2d Cir. 1992) (“The district court held that the

‘no action’ clause applied only to the debenture holder suits against [the issuer], not the Indenture

Trustees . . . This construction of [the limitation on suits provision] obviously is correct, as it would

be absurd to require the debenture holders to ask the Trustee to sue itself.”).

                                  DEMAND FOR ATTORNEYS’ FEES

        135.    Pursuant to Section 5.15 of the ACIS Indentures, Charitable DAF hereby makes a

demand for the attorneys’ fees and court costs it has sustained in bringing this action.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                 PAGE 31
         Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 32 of 33



                                      PRAYER FOR RELIEF
       WHEREFORE, Plaintiffs The Charitable Donor Advised Fund, L.P. and CLO HoldCo,

Ltd., respectfully requests that judgment be entered in its favor and against Defendants U.S. Bank,

Moody’s, ACM, and Brigade as follows:

       A.      An award of damages sustained as a result of U.S. Bank National Association’s

               activities in not less than $5,000,000.00;

       B.      An award of damages sustained as a result of Moody’s conduct in an amount to be

               determined at trial;

       C.      An award of damages sustained as a result of ACM’s conduct in an amount to be

               determined at trial;

       D.      An award of damages sustained as a result of Brigade’s conduct in an amount to be

               determined at trial;

       E.      An award of reasonable attorneys’ fees and court costs;

       F.      An award of pre-judgment and post-judgment interest on all sums awarded; and

       G.      For such other and further relief as the Court may deem just, equitable and

               appropriate.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                           PAGE 32
        Case 1:20-cv-01036-LGS Document 1 Filed 02/06/20 Page 33 of 33



DATED: February 6, 2020                  Respectfully submitted,
                                         /s/ Michael K. Hurst
                                         Michael K. Hurst (pro hac admission
                                         pending)
                                         Texas State Bar No. 10316310
                                         mhurst@lynnllp.com
                                         V. Chisara Ezie-Boncoeur
                                         New York Bar No. 5333224
                                         cezie-boncoeur@lynnllp.com
                                         John R. Christian (pro hac admission
                                         pending)
                                         Texas State Bar No. 24109727
                                         jchristian@lynnllp.com
                                         LYNN PINKER COX & HURST, LLP
                                         2100 Ross Avenue, Suite 2700
                                         Dallas, Texas 75201
                                         214-981-3800 – Telephone
                                         214-981-3839 – Facsimile

                                        ATTORNEYS FOR THE CHARITABLE
                                        DONOR ADVISED FUND, L.P. AND
                                        CLO HOLDCO, LTD.




PLAINTIFFS’ ORIGINAL COMPLAINT                                           PAGE 33
